DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending in the present application and are considered in this action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the current limitations have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to activating and authenticating a pin-pad terminal.  The present invention includes: a first network interface configured to interface the network gateway with a first computer network; a second network interface configured to interface the network gateway with a second computer network distinct from the first computer network; and a gateway authenticator in communication with the network interfaces and configured to: (i) 
The prior arts in the field, such as US20130254116A1, teaches the all of the limitations of claim 1, 10, and 20 of the claimed invention, except the limitation of  “(ii) verify that, before the pin-pad terminal received the first administrator credential from the hardware token, the first computer network associated the first administrator credential with the pin-pad terminal.” None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior art of US20130254116A1, taken alone or in combination, fail to explicitly teach each and every limitations of claim 1 or 10 or 20.
Furthermore, Examiner cannot find prior art of reference dated before 11/27/2015 that teaches the limitations of either claim 1 or 10 or 20.   Accordingly, since claim 1, 10 and 20 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3685                                                                                                                                                                                        	12/27/2021

/JAMES D NIGH/             Senior Examiner, Art Unit 3685